Order entered July 2 , 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00105-CR

                               DARRYL JACKSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. MB11-35023-F

                                           ORDER
         The Court REINSTATES the appeal.

         On May 13, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. On June 26, 2013, we received appellant’s motion to

dismiss the appeal, signed by appellant and his attorney. See Tex. R. App. P. 42.2(a). Therefore,

we conclude findings are no longer necessary and we VACATE the May 13, 2013 order

requiring findings. We are issuing the opinion dismissing the appeal contemporaneously wit this

order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE